DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-18 and 20-22 are allowed.
Regarding claim 11, the closest prior art is JPS63152632 and US 2008/0226920. The JPS document teaches an aeration element with a carrier plate and an elastically deformable membrane. The US document teaches where the membrane has layers with a floating layer. The prior art does not teach the air bubbles enclosed between the two layers of the membrane. The modification would not have been obvious because the membrane layers are not taught to be spaced apart and are not taught to allow air therebetween. No prior art, alone or in combination, teaches all the limitations of claim 11.
Claims 12-18 and 20-22 depend upon claim 11.

Response to Arguments
The following is a response to Applicant’s arguments filed 18 Jun. 2021:

Applicant argues that the 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. 

Applicant argues that the 103 rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. Claims 11-18 and 20-22 are allowed herein. 
Neither ‘632 nor Parkinson teach the air bubbles enclosed between the two layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776